The order resolving against defendant the issue of notice was unwarranted. Plaintiff did not show that defendant’s delay in complying with her demand for the last known home address of one of defendant’s former employees, who had already been deposed by plaintiff while still in defendant’s employ, was part of a pattern of deliberate, contumacious delay (see Tsai v Hernandez, 284 AD2d 116, 117 [2001]). The second order on appeal does not affect a substantial right and is not otherwise appeal-able as of right (see Marriott Intl. v Lonny’s Hacking Corp., 262 AD2d 10, 11 [1999]). Concur—Friedman, J.P., Gonzalez, McGuire and Moskowitz, JJ.